Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 6/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.	Claims 1, 3-4, 6-7, 10, 15-16 and 19 are amended. Claims 5 and 14 are cancelled. Claims 1-4, 6-13 and 15-19 are pending.

Response to Arguments
Applicant’s arguments, filed on 9/12/2022 with respect to the 101 rejection of claim 19, have been considered and are persuasive in light of the claim amendments. The 101 rejection of claim 19 has been withdrawn.

Applicant’s arguments, filed on 9/12/2022 with respect to the 103 rejection of claims 1-4, 6-13 and 15-19, have been considered but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claim(s) 1, 7, 10, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stupar et al. (US. Pub. No. 2017/0215140 A1) in view of Lee et al. (US. Pub. No. 2015/0351026 A1) and further in view of Muszynski et al. (US. Pub. No. 2004/0047312 A1).
Regarding claim 1, Stupar discloses a method, performed by a terminal (See Fig. 1; Access Terminal (AT) 110), of accessing an access point (AP) in a wireless communication system (See Par. [31] and Fig. 1 of Stupar for a reference to wireless network 100, where AT 110 is accessing access point (AP) 150), the method comprising: 
receiving a beacon frame comprising load information of a currently accessed AP (See Par. [40]-[41], [44]-[45] and Fig. 3 & 4 of Stupar for a reference to AP 150 generates information about its load and the RSSI of signals received from AT 120. AP 150 transmits the load information, as well as, the RSSI information to the AT 110 carried in a beacon frame); 
determining whether to maintain access to a currently accessed radio channel, based on the load information of the currently accessed AP (See Par. [45]-[46], [54] and Fig. 4 of Stupar for a reference to an AP channel report, which includes the channel of the AP 150, as well as, a list of channels for the neighboring APs is included in the beacon frame. The AT 110 determines, based on the load information of each channel, to keep access to current AP [And associated channel], or to select another AP to access): 
receiving a beacon frame comprising load information of an AP near the terminal by scanning the AP near the terminal (See Par. [40]-[41] and Fig. 3 & 4 of Stupar for a reference to AP 160 [Which is a proximity AP] generates information about its load and the RSSI of signals received from AT 120. AP 160 transmits the load information, as well as, the RSSI information to the AT 110 carried in a beacon frame), when determining not to maintain the access to the currently accessed radio channel (See Par. [50]-[54] of Stupar for a reference to the AT 110 receives load information from AP 160 when it is determined that AP150 is heavily loaded); wherein the channel interference information comprises channel interference information of the AP near the terminal (See Par. [40]-[41], [44]-[45] and Fig. 3 & 4 of Stupar for a reference to AP 150 generates information about the RSSI of signals received from AT 120. AP 150 transmits the RSSI information to the AT 110 carried in a beacon frame [RSSI information indicates interference]),

Stupar does not explicitly disclose determining a radio channel to be accessed, based on the load information of the AP near the terminal and channel interference information; and accessing the determined radio channel; wherein determining the radio channel to be accessed based on the load information of the AP near the terminal and the channel interference information comprises: measuring a received signal strength indicator (RSSI) of a signal received from the AP near the terminal; and determining whether channel interference of the AP near the terminal occurs, based on the RSSI of the signal received from the AP near the terminal and an adjacent channel power leakage ratio, wherein the adjacent channel power leakage ratio indicates a ratio of power transmitted in a current channel to power leaking to an adjacent channel, and wherein, in case that a product value based on the RSSI of the signal received from the AP near the terminal and the adjacent channel power leakage ratio is greater than a threshold, determining that the channel interference of the AP near the terminal occurs.  

However, Lee discloses determining a radio channel to be accessed, based on the load information of the AP near the terminal and channel interference information (See Par. [50]-[51], [63] of Lee for a reference to the UE utilizes the beacon frames received from the proximity APs after scanning the nearby APs. Based on the congestion level [Load] of channels, the UE determines a high-priority channel [the channel with the best condition; lowest load and lowest interference] to select); and 
accessing the determined radio channel (See Par. [63], [85] of Lee for a reference to the UE switches to the high-priority channel determined for the lowest load); wherein determining the radio channel to be accessed based on the load information of the AP near the terminal and the channel interference information comprises: measuring a received signal strength indicator (RSSI) of a signal received from the AP near the terminal (See Par. [46], [63] of Lee for a reference to the signal strength (RSS) if a bacon frame received from a proximity AP is measured and compared to a threshold. The priority among channels is determined in consideration of at least one of the signal strength between the UE and the proximity AP included in the channel)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Stupar. The motivation for combination would be to improving the system’s performance, by reducing the time required for AP scanning to allow the UE to quickly access an AP and reducing the power consumption of the UE. (Lee; Par. [12])
The combination of Stupar and Lee does not explicitly disclose determining whether channel interference of the AP near the terminal occurs, based on the RSSI of the signal received from the AP near the terminal and an adjacent channel power leakage ratio, wherein the adjacent channel power leakage ratio indicates a ratio of power transmitted in a current channel to power leaking to an adjacent channel, and wherein, in case that a product value based on the RSSI of the signal received from the AP near the terminal and the adjacent channel power leakage ratio is greater than a threshold, determining that the channel interference of the AP near the terminal occurs.
However, Muszynski discloses determining whether channel interference of the AP near the terminal occurs, based on the RSSI of the signal received from the AP near the terminal and an adjacent channel power leakage ratio (See Par. [31]-[32], [56] of Muszynski for a reference to it is determined whether adjacent channel interference (ACI) is detected based on the signal characteristic [Signal quality/strength] and based on adjacent channel leakage power ratio (ACLR) calculated), wherein the adjacent channel power leakage ratio indicates a ratio of power transmitted in a current channel to power leaking to an adjacent channel (See Par. [7] of Muszynski for a reference to the adjacent channel leakage power ratio (ACLR) is the ratio of the transmitted power to the power measured in one of the adjacent channels), and wherein, in case that a product value based on the RSSI of the signal received from the AP near the terminal and the adjacent channel power leakage ratio is greater than a threshold, determining that the channel interference of the AP near the terminal occurs (See Par. [31]-[32], [48],[56] of Muszynski for a reference to comparing each of the signal characteristic [Signal quality/strength] and the adjacent channel leakage power ratio (ACLR) to a threshold to determine whether adjacent channel interference (ACI) occurs or not).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Muszynski, Lee and Stupar. The motivation for combination would be to improving the system’s performance, by avoiding severe interference between adjacent APs, and allowing for new frequencies from new bands to be used for uplink and downlink carriers. (Muszynski; Par. [79])

Regarding claim 7,  the combination of Stupar, Lee and Muszynski, specifically Stupar discloses receiving the beacon frame comprising the load information of the AP near the terminal by periodically scanning the AP near the terminal (See Par. [40]-[41] and Fig. 3 & 4 of Stupar for a reference to AP 160 [Which is a proximity AP] generates information about its load and the RSSI of signals received from AT 120. AP 160 transmits the load information, as well as, the RSSI information to the AT 110 carried in a beacon frame); 
transmitting the beacon frame comprising the load information of the AP near the terminal and the RSSI of the signal received from the AP near the terminal to a centralized AP that is controlled by a central controller (See Par. [42], [51], [102] and Fig. 13; 1304 of Stupar for a reference to the probe [Beacon], received by the AT from one or more neighboring APs, is transmitted to a centralized entity [Server], which comprises a processor to control the operations [See Fig. 9; 904]); and 
receiving an access determination result from the centralized AP and accessing the radio channel to which the access of the terminal is determined, based on the access determination result (See Par. [51], [103]-[104] and Fig. 13 of Stupar for a reference to the centralized entity [Server] selects the best AP for the AT based on the load info and the RSSI values received from the AT. The associated channel with the selected AP is selected in turn).  


Regarding claim 10, the claim is interpreted and rejected for the same reasons as set forth in claim 1; including a terminal (See Fig. 1; Access Terminal (AT) 110) accessing an access point (AP) (See Fig. 1; Access Point (AP) 150) in a wireless communication system (Fig. 1; Wireless system 100), the terminal comprising: a communicator configured to communicate with a plurality of APs (See Fig. 9; Transceiver 910); a memory storing one or more instructions (See Fig. 9; Computer Readable Medium 906); and at least one processor configured to execute the one or more instructions (See Fig. 9; Processor 904).

Regarding claim 16, the claim is interpreted and rejected for the same reasons as set forth in claim 7.


Regarding claim 19, the claim is interpreted and rejected for the same reasons as set forth in claim 1, including a computer program product comprising a recording medium (See par. [67] of Stupar for a reference to a programmed computer readable instructions or code stored on a computer readable medium [See Fig. 9; 906]).

6.	Claim(s) 2, 4, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stupar et al. in view of Lee et al. in view of Muszynski et al. and further in view of Kowal et al. (US. Pub. No. 2018/0242169 A1).
Regarding claim 2, Stupar discloses wherein the load information of the AP comprises basic service set (BSS) load information comprising a number of accessed terminals for each frequency band of the AP (See Par. [40]-[41],[54]-[55] of Stupar for a reference to the load information of the AP comprises a basic service set (BSS) load, which is defined to be the number of ATs connected to the AP). 

Stupar does not explicitly disclose the load information of the AP comprises a channel load quantity for each frequency band of the AP, and an average spectral efficiency of the AP.  

However, Lee discloses the load information of the AP comprises a channel load quantity for each frequency band of the AP (See Par. [50], [90] of Lee for a reference to the load information of the access point comprises information about channel utilization for frequency bands; including number of users accessing each channel).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Stupar. The motivation for combination would be to improving the system’s performance, by reducing the time required for AP scanning to allow the UE to quickly access an AP and reducing the power consumption of the UE. (Lee; Par. [12])
The combination of Stupar, Lee and Muszynski does not explicitly disclose the load information of the AP comprises an average spectral efficiency of the AP.
However, Kowal discloses the load information of the AP comprises an average spectral efficiency of the AP (See Par. [23]-[26] of Kowal for a reference to spectral efficiency is determined based on load information of the AP and based on number of clients accessing the channel associated with the AP).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kowal, Muszynski , Lee and Stupar. The motivation for combination would be to improving the system’s performance, by improving the spectral efficiency of the wireless network by activating/deactivating APs as needed. (Kowal; Par. [12])


Regarding claim 4,  the combination of Stupar, Lee and Muszynski, specifically Stupar discloses wherein determining whether to maintain the access to the currently accessed radio channel comprises determining whether to maintain the access to the currently accessed radio channel based on a number of terminals accessing a currently accessed band of the currently accessed AP (See Par. [40]-[41] of Stupar for a reference to the load information of the AP may be defined as the number of ATs connected to the AP), when a channel load quantity of the currently accessed radio channel is greater than or equal to a threshold value (See Par. [40]-[41], [49] of Stupar for a reference to the AP is determined to be heavily loaded if the AP’s load is above a threshold value associated with a high load at the AP).  


Regarding claim 11, the claim is interpreted and rejected for the same reasons as set forth in claim 2.

Regarding claim 13, the claim is interpreted and rejected for the same reasons as set forth in claim 4.

7.	Claim(s) 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stupar et al. in view of Lee et al. in view of Muszynski et al. and further in view of Xing (US. Pub. No. 2019/0246349 A1).
Regarding claim 3,  the combination of Stupar, Lee and Muszynski does not explicitly disclose wherein determining the radio channel to be accessed comprises determining an AP to be accessed, a frequency band to be used, and a channel number to be used.  

However, Xing discloses wherein determining the radio channel to be accessed comprises determining an AP to be accessed, a frequency band to be used, and a channel number to be used (See Par. [129]-[131] and Fig. 3; 307 of Xing for a reference to the terminals selects a target AP MAC address, the applied frequency band and the channel number to be used).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xing, Muszynski, Lee and Stupar. The motivation for combination would be to improving the system’s performance, by helping the terminal to quickly determine an AP to be the target AP and reducing the time and bandwidth used during APs scanning. (Xing; Par. [9])


Regarding claim 12, the claim is interpreted and rejected for the same reasons as set forth in claim 3.

8.	Claim(s) 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stupar et al. in view of Lee et al.  in view of Muszynski et al. in view of Kowal et al.  and further in view of Pack et al. (US. Pub. No. 2017/0026970 A1).
Regarding claim 6,  the combination of Stupar, Lee and Muszynski does not explicitly disclose obtaining a sum of channel load quantities of channels interfering with the radio channel with respect to the terminal's access to the radio channel, based on whether the channel interference of the AP near the terminal occurs; obtaining a weight value based on the sum of the channel load quantities and a channel load quantity of the radio channel with respect to the terminal's access to the radio channel: obtaining an expected value of an average spectral efficiency of the radio channel with respect to the terminal's access to the radio channel, based on an average spectral efficiency of the radio channel; 36obtaining a resource efficiency with respect to the terminal's access to the radio channel, based on the weight value and the expected value of the average spectral efficiency; and determining the radio channel to be accessed, based on the resource efficiency.  

However, Pack discloses obtaining a sum of channel load quantities of channels interfering with the radio channel with respect to the terminal's access to the radio channel, based on whether the channel interference of the AP near the terminal occurs (See Par. [40]-[42] of Pack for a reference to the channel competition expectation value is determined, which includes information acquired based on beacon signals received from adjacent APs. It includes the total load and the RSSI [Interference] corresponding to each channel); 
obtaining a weight value based on the sum of the channel load quantities and a channel load quantity of the radio channel with respect to the terminal's access to the radio channel (See Par. [50]-[53] of Pack for a reference to the channel competition expectation value is used to set a mean [Average] weight value for the interfering channels and for other bandwidths. The weight value is set to be the maximum, so the channel with the lowest channel competition expectation value is selected): 
obtaining an expected value of an average spectral efficiency of the radio channel with respect to the terminal's access to the radio channel, based on an average spectral efficiency of the radio channel (See Par. [53], [63]-[64] of Pack for a reference to the channel selector determines a channel ponding bandwidth that satisfies the best bandwidth utilization [Spectral efficiency] and selects an adjacent secondary channel according to the determined bonding bandwidth); 
36obtaining a resource efficiency with respect to the terminal's access to the radio channel, based on the weight value and the expected value of the average spectral efficiency (See Par. [51]-[53], [63]-[64] of Pack for a reference to the channel ponding bandwidth that satisfies the best bandwidth utilization [Spectral efficiency] is selected, which includes the assigned frequency bands [resources]for each channel. The resources selected according to the determined bonding bandwidth provides an efficient resource allocation); and 
determining the radio channel to be accessed, based on the resource efficiency (See Par. [39]-[40], [63]-[64] of Pack for a reference to selecting a channel with the lowest  channel competition expectation value among the adjacent APs based on the efficient bandwidth utilization determined).  

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pack, Muszynski, Lee and Stupar. The motivation for combination would be to improving the system’s performance, by expanding the system’s transmission bandwidth, when implementing the bonding of a plurality of channels. (Pack; Par. [9])


Regarding claim 15, the claim is interpreted and rejected for the same reasons as set forth in claim 6.

9.	Claim(s) 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stupar et al. in view of Lee et al. in view of Muszynski et al. and further in view of Pack et al..
Regarding claim 8,  the combination of Stupar, Lee and Muszynski, specifically Stupar discloses wherein the access determination result comprises traffic information for each of terminals accessing the centralized AP and an RSSI of an AP near the centralized AP (See Par. [40]-[41] and Fig. 3 & 4 of Stupar for a reference to AP 160 [Which is a proximity AP] generates information about its load and the RSSI of signals received from AT 120. AP 160 transmits the load information, as well as, the RSSI information to the AT 110 carried in a beacon frame); and determines a radio channel to be accessed for each terminal based on the determined total resource efficiency of the network, wherein the total resource efficiency (See Par. [51], [103]-[104] and Fig. 13 of Stupar for a reference to the centralized entity [Server] selects the best AP for the AT based on the load info and the RSSI values received from the AT. The associated channel with the selected AP is selected in turn), the transmission speed and the traffic information for each terminal, and the RSSI are received by the central controller from the centralized AP (See Par. [42], [51], [102] and Fig. 13; 1304 of Stupar for a reference to the probe [Beacon], received by the AT from one or more neighboring APs, is transmitted to a centralized entity [Server], which comprises a processor to control the operations [See Fig. 9; 904]).  

The combination of Stupar, Lee and Muszynski does not explicitly disclose the access determination result comprises a result obtained when the central controller determines a total resource efficiency of a network based on the beacon frame of the AP near the terminal, a transmission speed and traffic information for each of terminals accessing the centralized AP.

However, Pack discloses the access determination result comprises a result obtained when the central controller determines a total resource efficiency of a network based on the beacon frame of the AP near the terminal, and transmission speed (See Par. [51]-[53], [63]-[64] of Pack for a reference to the channel ponding bandwidth that satisfies the best bandwidth utilization [Spectral efficiency] is selected, which includes the assigned frequency bands [resources]for each channel. The resources selected according to the determined bonding bandwidth provides an efficient resource allocation).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pack, Muszynski, Lee and Stupar. The motivation for combination would be to improving the system’s performance, by expanding the system’s transmission bandwidth, when implementing the bonding of a plurality of channels. (Pack; Par. [9])


Regarding claim 17, the claim is interpreted and rejected for the same reasons as set forth in claim 8.

10.	Claim(s) 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stupar et al. in view of Lee et al. in view of Muszynski et al. in view of Park et al. (US. Pub. No. 2019/0200366 A1) and further in view of Pack et al..
Regarding claim 9, the combination of Stupar, Lee and Muszynski does not explicitly disclose wherein the total resource efficiency of the network is determined when the central controller determines whether channel interference occurs between APs near the centralized AP based on the RSSI of the AP near the centralized AP and an adjacent channel power leakage ratio and determines the total 37resource efficiency of the network based on whether channel interference occurs between the APs near the centralized AP.  

However, Park discloses wherein the total resource efficiency of the network is determined when the central controller determines whether channel interference occurs between APs near the centralized AP based on the RSSI of the AP near the centralized AP and an adjacent channel power leakage ratio (See Par. [38], [42]-[43] of Park for a reference to that based on the RSSI information calculated on signals received from adjacent APs, and based on the signals’ energy leakage, it is determined whether noise [Interference] occurs from the AP near the station).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park, Muszynski, Lee and Stupar. The motivation for combination would be to improving the system’s performance, by improving channel selection efficiency and controlling congestion during data transmission and reception. (Park; Par. [6])
The combination of Stupar, Lee and Park does not explicitly disclose determining the total 37resource efficiency of the network based on whether channel interference occurs between the APs near the centralized AP.

However, Pack disclose determining the total 37resource efficiency of the network based on whether channel interference occurs between the APs near the centralized AP (See Par. [51]-[53], [63]-[64] of Pack for a reference to the channel ponding bandwidth that satisfies the best bandwidth utilization [Spectral efficiency] is selected, which includes the assigned frequency bands [resources]for each channel. The resources selected according to the determined bonding bandwidth provides an efficient resource allocation).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pack, Park, Muszynski, Lee and Stupar. The motivation for combination would be to improving the system’s performance, by expanding the system’s transmission bandwidth, when implementing the bonding of a plurality of channels. (Pack; Par. [9])


Regarding claim 18, the claim is interpreted and rejected for the same reasons as set forth in claim 9.
Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jiang et al. (US. Publication no. 2018/0376275 A1) discloses electronic devices with wireless communications circuitry that supports millimeter wave communications.
Ahmed et al. (US. Pub. No. 2017/0201952 A1) discloses  a method for  calibrating transceivers in wireless communications.
Hoshihara et al. (US 2011/0028163 A1) discloses a radio communication system constituting a radio network having a plurality of radio sets arranged in a vehicle for transmitting and receiving radio signals.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. F./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413